Ullman, J.,
Petitioner, Philip Lee Davis, in this habeas corpus proceeding, was sentenced on September 7, 1960, by Judge E. Leroy van Roden to a term of five to 10 years on bill of indictment no. 620, March term 1960, charging him with assault and battery, aggravated assault and battery and rape. Sentence was suspended on bills 618 and 619, charging aggravated robbery and indecent assault.
Petitioner’s contention “that he was, and is not guilty of the charges tried” is not cognizable in a *742habeas corpus proceeding. Petitioner complains that the testimony of the prosecutrix was uncorroborated, that the charge of rape was not supported by medical testimony and that there were no competent eyewitnesses. These contentions have no merit whatsoever. We shall, therefore, discharge the rule heretofore issued.